  Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 1 of 14 Page ID #:259
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES - GENERAL        '0'
   Case No.       5:19-CV-02447-CAS (KKx)         Date May 18, 2020
   Title          WESTERN STATES TRUCKING ASS'N v. BECERRA, ET AL.



   Present: The Honorable        CHRISTINA A. SNYDER
            Catherine Jeang                         Laura Elias                     NIA
             Deputy Clerk                    Court Reporter/ Recorder            Tape No.
           Attorneys Present for Plaintiffs:             Attorneys Present for Defendants:
                   Patrick Whalen                               Jose Zelidon-Zepeda
           Attorneys Present for Intervenor
                     Defendants:
                   Stacey Leyton
                  Andrew Kushner

   Proceedings:          TELEPHONE HEARING ON DEFENDANTS' MOTION TO
                         DISMISS (ECF No. 20, filed March 2, 2020)

                         INTERVENOR-DEFENDANT'S MOTION TO DISMISS
                         (ECF No. 25, filed April 7, 2020)

 I.      INTRODUCTION

      This case concerns a federal preemption challenge to three discrete provisions of a
recently enacted California worker classification law that, along with other related but
unchallenged provisions, govern the scope of a specific exemption from that law.

       Plaintiff Western States Trucking Association ("WSTA") filed this action against
defendant Xavier Becerra, in his official capacity as Attorney General of the State of
California (the "State"), on December 19, 2019. See ECF No. 1 ("Compl."). On March 2,
2020, the Court granted a motion by the International Brotherhood of Teamsters ("IBT")
to intervene as an additional defendant. See ECF No. 21.

      That same day, the State filed a motion to dismiss pursuant to Federal Rules of Civil
Procedure 12(b)(l) and 12(b)(6). See ECF No. 20 ("CA MTD"). IBT filed a motion to
dismiss pursuant to the same rules on April 7, 2020. See ECF No. 25 ("IBT MTD").
WSTA filed a consolidated opposition to both motions on April 27, 2020. See ECF No.

CV-549 (01/18)                        CIVIL MINUTES - GENERAL                         Page 1 ofl4
  Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 2 of 14 Page ID #:260

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL        '0'
   Case No.        5:19-CV-02447-CAS (KKx)         Date May 18, 2020
   Title           WESTERN STATES TRUCKING ASS'N v. BECERRA, ET AL.

26 ("Opp."). The State and IBT filed replies on May 4, 2020. See ECF No. 30 ("CA
Reply"), ECF No. 31 ("IBT Reply").

       The Court held a hearing on May 18, 2020. The motions are now before the Court.
Having considered the parties arguments and submissions, the Court finds and concludes
as follows.

II.       FACTUAL AND STATUORY BACKGROUND

          A.      The California Supreme Court Adopts A New Worker Classification
                  Standard
       In California, whether a worker is classified as an "employee" or an "independent
contractor" changes the obligations that an employer has to that worker. Before 2018,
California courts and agencies applied the standard set forth in S.G. Borello & Sons, Inc.
v. Department of Industrial Relations, 48 Cal. 3d 341 (1989), to determine whether a
worker should be classified as an employee or an independent contractor. Borello required
courts and agencies to consider multiple factors that focused on the kind of work the worker
performed, and the degree of control the employer exercised over the worker, to make that
classification. See Borello, 48 Cal. 3d at 351-55.

       The California Supreme Court announced a departure from that worker classification
standard in Dynamex Operations West v. Superior Court, 4 Cal. 5th 903 (2018). Dynamex
held that courts and regulators must henceforth apply a three-part test (the "ABC test"), not
the multi-factor standard set forth in Borello, to determine whether a worker will be
classified as an employee, or an independent contractor, for certain purposes of California
labor law. Id. at 916-17. Pursuant to the ABC test, a worker is presumptively classified as
an employee "unless the hiring entity establishes (A) that the worker is free from the control
and direction of the hiring entity in connection with the performance of the work, both
under the contract for the performance of the work and in fact, (B) that the worker performs
work that is outside the usual course of the hiring entity's business, and (C) that the worker
is customarily engaged in an independently established trade, occupation, or business, the
worker should be considered an employee and the hiring business an employer under the
suffer or permit to work standard in wage orders." Id. at 964. The "failure to prove any
one of these three prerequisites" is "sufficient" to "establish that the worker is an included
employee, rather than an excluded independent contractor[.]" Id.



CV-549 (01/ 18)                      CIVIL~flNUTES-GENERAL                            Page2 ofl4
  Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 3 of 14 Page ID #:261

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL         '0'
   Case No.        5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title           WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

          B.      AB 5 Codifies The New Standard, With Many Exemptions

       The California State Legislature codified the ABC test in 2019 by enacting AB 5,
which the Governor signed into law on September 18, 2019. Now enrolled as California
Labor Code§ 2750.3, subdivision (a)(l) of the statute provides that-for purposes of the
California Labor Code, the California Insurance Code, and the Industrial Welfare
Commission-"a person providing labor or services for remuneration shall be considered
an employee rather than an independent contractor unless the hiring entity demonstrates
that all of the following conditions are satisfied: (A) The person is free from the control
and direction of the hiring entity in connection with the performance of the work, both
under the contract for the performance of the work and in fact[;] (B) The person performs
work that is outside the usual course of the hiring entity' s business[;] (C) The person is
customarily engaged in an independently established trade, occupation, or business of the
same nature as that involved in the work performed." Cal. Labor Code§ 2750.3(a)(l).

       The balance of the statute establishes an extensive and detailed array of industry-
specific exemptions that carve out certain discrete types of business activities from the
ABC test that subdivision (a)(l) otherwise requires. See Cal. Labor Code§§ 2750.3(b)-
(j). Relevant here, subdivision (f) provides that "[s]ubdivision (a) and the holding in
Dynamex do not apply to the relationship between a contractor and an individual
performing work pursuant to a subcontract in the construction industry, and instead the
determination of whether the individual is an employee of the contractor shall be governed
by Section 2750.5 and by Borello, if the contractor demonstrates" that it satisfies a
specified list of criteria. See Cal. Labor Code§ 2750.3(£) (emphasis added). Although one
criterion requires a construction contractor seeking to invoke the exemption to demonstrate
that "[t]he subcontractor" it hired "is licensed by the Contractors State License Board
['CSLB '] and the work is within the scope of that license," id. § 2750.3(£)(2), this
requirement does "not apply" if the subcontractor at issue "provid[es] construction trucking
services for which a contractor's license is not required" by other provisions of state law,
"provided that" another list of criteria is also satisfied, id. § 2750.3(f)(8)(A). 1



          1
        For the purposes of claiming this exception from the exemption criteria, the statute
defines "construction trucking services" as "trucking services provided in the construction
industry pursuant to a contract with a licensed contractor" using large or specialty
commercial vehicles. See Cal. Labor Code§ 2750.3(f)(8)(C) (emphasized added).

CV-549 (01/ 18)                     CIVIL~flNUTES-GENERAL                           Page3ofl4
  Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 4 of 14 Page ID #:262

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL         '0'
   Case No.        5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title           WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

        Among those additional criteria is proof that a subcontractor meets two conditions:
"(iii) [t]he subcontractor utilizes its own employees to perform the construction trucking
services, unless the subcontractor is a sole proprietor who operates their own truck to
perform the entire subcontract and holds a valid motor carrier permit issued by the
Department of Motor Vehicles"; and "(iv) [t]he subcontractor negotiates and contracts
with, and is compensated directly by, the licensed contractor." Id. §§ 2750.3(f)(8)(A)(iii)-
(iv). The statute further provides in this respect that "[f]or any work performed after
January 1, 2020, any business entity that provides construction trucking services to a
licensed contractor utilizing more than one truck shall be deemed the employer for all
drivers of those trucks." Id. § 2750.3(f)(8)(B) (emphasis added).

          C.      WSTA Members Provide Subcontracted Trucking Services To
                  Construction Contractors, And Sometimes Hire Other Subcontractors
         WSTA is an industry association that represents providers of construction trucking
services. Compl. ,r 5. WSTA does not allege that its members hold construction
contracting licenses, or otherwise operate as construction contractors. Rather, its members
subcontract to provide trucking services to such construction contractors. Id. ,r 7. Because
construction trucking jobs are uncertain and involve irregular fluctuations in demand, id.
,r,r 8-11 , in many instances, a construction trucking subcontractor will not have enough
trucks or drivers-or the right kinds of trucks or drivers-available to perform the
obligations in its subcontract. Id. When that happens, the trucking company holding the
trucking services subcontract will itself subcontract with additional trucking companies to
fulfill its contractual obligations to the construction contractor. Id. ,r,r 7, 12-13, 24.
According to WSTA, the independent contractor model underlying these sorts of
transactions is essential to the construction trucking services industry because it enables
trucking companies to provide flexible services that meet the demands of construction
contractors, and the obligations under construction trucking subcontracts. See generally
id. ,r,r 8-26

          D.      WSTA Files This Suit Challenging Parts Of One Exemption To AB 5

     WSTA does not allege in this action that the ABC test contained in California Labor
Code§ 2750.3(a)(l) is itself preempted as applied to trucking companies. 2 Instead, WSTA

          2
        That issue is the subject of a separate, unrelated action pending in the United States
District Court for the Southern District of California. See California Trucking Ass'n v.
Becerra, No. 18-CV-02458-BEN-BLM, (S.D. Cal.). An appeal of that court' s preliminary
CV-549 (01/ 18)                      CIVIL~flNUTES-GENERAL                            Page4ofl4
  Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 5 of 14 Page ID #:263

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES - GENERAL         '0'
   Case No.       5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title          WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

claims that the three "discrete" provisions discussed above-California Labor Code
§§ 2750.3(f)(8)(A)(iii)-(iv), and (f)(8)(B)-impose obligations on construction trucking
companies to classify their workers as employees in a manner that is proscribed and
preempted by the Federal Aviation Administration Authorization Act of 1994, 49 U.S.C.
§ 14501 et seq., which prohibits states from enforcing any law related to the price, route,
or service of a motor carrier. See Compl. ,r,r 45-56.

        WSTA' s contention turns on an interpretation that California Labor Code
§ 2750.3(f)(8) is not "an additional criterion that must be met" for a construction contractor
to obtain an exemption from the ABC test set forth in subdivision (a)(l), but rather
independent criteria establishing "a separate exception applicable to . . . subcontractors
providing construction trucking services for which a contractor' s license is not required."
See Comp 1. ,r 29. According to WSTA, the challenged provisions of California Labor Code
§ 2750.3(f)(8) should be read to prohibit "a construction trucking subcontractor of any
size" from "contract[ing] with other independent trucking companies or owner-operators"
and "make[] employment an explicit mandate" in the industry. Id. ,r,r 31-34. WSTA
alleges that these changes will "result in increased prices charged by motor carriers" and
"severely limit the types of services they can provide and the routes they can utilize," id.
,r,r 48-51 , and on this basis, it claims the "offending provisions of ... subdivision (f)(8) are
preempted by the FAAAA," id. ,r 52.

III.      RELEVANT LEGAL STAND ARD

      "Federal courts are courts of limited jurisdiction" possessing the power to hear cases
only when "authorized by Constitution and statute." Kokkonen v. Guardian Life Ins. Co.
of Am., 511 U.S. 375, 377 (1994). A motion to dismiss an action pursuant to Federal Rule

injunction order, which enjoined the State from enforcing the ABC test codified in
subdivision (a)(l) against trucking companies, is pending before the Ninth Circuit. See
California Trucking Ass'n v. Becerra, No. 20-55106 (9th Cir.).

       WSTA, for its part, also previously challenged the application of the ABC test to
trucking companies under Dynamex before it was codified by AB 5, but the United States
District Court for the Eastern District of California rejected that preemption challenge,
dismissing the complaint with prejudice and entering final judgment against WSTA. See
W. States Trucking Ass'n v. Schoorl, 377 F. Supp. 3d 1056, 1072 (E.D. Cal. 2019), appeal
dismissed, No. 19-15794, 2019 WL 5212963 (9th Cir. Sept. 5, 2019).

CV-549 (01/ 18)                       CIVIL~flNUTES-GENERAL                              PageS ofl4
  Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 6 of 14 Page ID #:264

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES - GENERAL         '0'
   Case No.       5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title          WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

of Civil Procedure 12(b)(1) raises the objection that the federal court has no subject matter
jurisdiction over the action. The burden of proof in a Rule 12(b)(1) motion is on the party
asserting jurisdiction. See Sopcak v. N. Mountain Helicopter Serv., 52 F.3d 817, 818 (9th
Cir. 1995); Ass'n of Am. Med. Coll. v. United States, 217 F.3d 770, 778-79 (9th Cir. 2000).

       Standing is a jurisdictional requirement, and the party invoking federal jurisdiction
has the burden of establishing it. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).
"To meet the constitutional threshold of Article III standing," the party invoking federal
jurisdiction must allege that it "(1) suffered an injury in fact, (2) that is fairly traceable to
the challenged conduct of [the defendant], and (3) that is likely to be redressed by a
favorable judicial decision." Daniel v. Nat' l Park Serv., 891 F.3d 762, 766 (9th Cir. 2018)
(citing Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016)).

        Like standing, ripeness is a justiciability doctrine designed "to prevent the courts,
through avoidance of premature adjudication, from entangling themselves in abstract
disagreements over administrative policies[.]" Abbott Laboratories v. Gardner, 387 U.S.
 136, 148-49 (1967). The ripeness doctrine is "drawn both from Article III limitations on
judicial power and from prudential reasons for refusing to exercise jurisdiction." Reno v.
Catholic Social Servs., Inc., 509 U.S. 43, 57, n. 18 (1993) (citations omitted). "The
constitutional component of the ripeness inquiry is often treated under the rubric of
standing and, in many cases ... coincides squarely with standing' s injury in fact prong."
Thomas v. Anchorage Equal Rights Comm'n, 220 F.3d 1134, 1138 (9th Cir. 2000). In
cases concerning pre-enforcement challenges to enacted legislation or regulation, Article
III ripeness requirements are satisfied if"the plaintiffs face a 'realistic danger of sustaining
a direct injury as a result of the statute' s operation or enforcement." Id. at 1139 (quoting
Babbit v. United Farm Workers Nat' l Union, 442 U.S. 289, 298 (1979)). "[N]either the
mere existence of a proscriptive statute nor a generalized threat of prosecution" meets this
standard. Thomas, 220 F.3d at 1139.

IV.       DISCUSSION

       The State and the IBT collectively move to dismiss on grounds that (a) WSTA lacks
associational standing to pursue its pre-enforcement claim, (b) the pre-enforcement claim
is not ripe, and (c) the complaint fails to state a claim for relief because the FAAAA does
not preempt the challenged provisions of the California Labor Code.




CV-549 (01/ 18)                       CIVIL~flNUTES-GENERAL                              Page6 ofl4
  Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 7 of 14 Page ID #:265

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL         '0'
   Case No.        5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title           WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

      The Court addresses each argument in tum. Because the Court concludes that
WSTA's complaint does not present a ripe justiciable controversy, ~ infra § IV.B, the
Court does not reach the Rule 12(b)(6) motions, see infra§ IV.C.

          A.      Associational Standing

        IBT contends that WSTA lacks associational standing (1) because its alleged injuries
are illusory, since they result from a misinterpretation of the challenged provisions, and (2)
because WSTA fails to allege that any individual WSTA member has been or will be
injured by the challenged provisions. See IBT MTD at 10-13; IBT Reply at 2-6. WSTA
responds that its members will suffer harm since the challenged provisions will be
interpreted in the manner it asserts will harm its members' interests, and disputes that it
needs to identify any specific injured members since their injuries are readily apparent.
See Opp. at 6-18, 28-33.

       IBT' s first argument is unavailing. For the purposes of assessing the justiciability
ofWSTA's claims, the Court must assume the correctness ofWSTA's legal arguments on
their merits-whether or not they are actually valid. See Stop the Beach Renourishment,
Inc. v. Fla. Dept. ofEnvtl. Prot., 560 U.S. 702, 729 n.10 (2010) ("accepting [plaintiffs]
version of Florida law as true" in the justiciability analysis, despite subsequently rejecting
the same substantive claims on the merits); United States v. Antelope, 395 F.3d 1128, 1133
(9th Cir. 2005) (assessing the satisfaction of Article III "from [plaintiffs] perspective, in
whose shoes we stand when deciding this threshold issue of justiciability" and therefore
assuming "his legal argument is correct"); United States v. Purvis, 940 F.2d 1276, 1278
(9th Cir. 1991) (plaintiff demonstrated standing because " [i]fhis legal argument is correct,
he has already suffered constitutional injury"); see also Flynt v. Rumsfeld, 355 F.3d 697,
702 (D.C. Cir. 2004) ("In order to test the ... justiciability of [plaintiffs] claims, we ...
assume that they are otherwise valid.").

       Here, assuming that its interpretation of the challenged statutory provisions is
correct, WSTA has alleged facts sufficient to establish that its members would be required
to reclassify any subcontractors they hire as employees, at great cost to their operations, if
the challenged provisions were enforced against them. That alleged injury-if sufficiently
imminent, but see infra § IV.B-is enough to invoke this Court's Article III jurisdiction.
See Lorenz v. Safeway, Inc., 241 F. Supp. 3d 1005, 1014 (N.D. Cal. 2017) (concluding
that plaintiff had standing, " [r]egardless of whether [the plaintiff] has advanced a plausible


CV-549 (01/ 18)                       CIVIL~flNUTES-GENERAL                            Page7 ofl4
  Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 8 of 14 Page ID #:266

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES - GENERAL         '0'
   Case No.       5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title          WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

theory" on the merits, because "the Court assumes the merits of his legal claim for purposes
of the standing analysis.").

       Nor does WSTA lack associational standing because it fails to identify which of its
members would be injured by the challenged provisions. It is well-established that "an
association has standing to bring suit on behalf of its members when: (a) its members would
otherwise have standing to sue in their own right; (b) the interests it seeks to protect are
germane to the organization's purpose; and (c) neither the claim asserted nor the relief
requested requires the participation of individual members in the lawsuit." Hunt v.
Washington State Apple Advertising Comm'n, 432 U.S. 333 , 343 (1977). Neither IBT nor
the State contest the second or third elements. Instead, IBT cites the Supreme Court's
holding in Summers v. Earth Island Institute, 555 U.S. 488 (2009), to contend that the first
element requires WSTA to identify which of its members would be harmed by the
challenged provisions. But the holding in Summers-that an association meets the three-
part standard in Hunt when "at least one identified member had suffered or would suffer
harm," id. at 498--does not, as IBT contends, additionally require an association to identify
an injured individual member. See Nat' l Council of La Raza v. Cegavske, 800 F.3d 1032,
1041 (9th Cir. 2015) (rejecting contention that Summers "stands for the proposition that an
injured member of an organization must always be specifically identified in order to
establish Article III standing for the organization"). The Ninth Circuit has explained that
there is "no purpose to be served by requiring an organization to identify by name the
member or members injured" when "it is relatively clear" that "one or more members have
been or will be adversely affected by a defendant's action," and when "the defendant need
not know the particular member to understand and respond to an organization' s claim of
injury[.]" Id. at 1041.

       Assuming again for the limited purpose of the Court's justiciability analysis that
WSTA' s statutory interpretation is correct, its allegations meet this standard: according to
WSTA, if the challenged provisions are enforced in the way WSTA reads them, they would
require WSTA members to reclassify any subcontractors they hire as employees at great
expense to their operations. These allegations, accepted to be true, make it "relatively
clear" that any construction trucking service provider would be adversely affected by the
challenged provisions, and there is little (if any) additional material understanding to be
gained by forcing WSTA to divulge added information identifying its members at this
juncture. Cegavske, 800 F.3d at 1041 . Provided, once again, that the alleged injuries are
sufficiently imminent, but see infra § IV.B, WSTA's allegations are enough to establish
that WSTA members "would otherwise have standing to sue in their own right," and to

CV-549 (01/ 18)                     CIVIL~flNUTES -GENERAL                           Page 8 ofl4
  Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 9 of 14 Page ID #:267

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL         '0'
   Case No.        5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title           WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

permit WSTA to invoke this Court's Article III jurisdiction to sue on an associational basis.
See, e.g., California Trucking Ass 'n, 2020 WL 248993, at *5 (rejecting analogous
associational standing argument advanced by IBT in a FAAAA preemption challenge by
the California Trucking Association to subdivision (a)(l), and concluding that the
California Trucking Association had "standing at this very preliminary stage," because IBT
"offers no reason why it cannot address the predominately legal claims brought by CTA
without the identification of a particular CTA member").

          B.      Pre-Enforcement Ripeness

       The State and IBT next contend that, even accepting the correctness of WSTA's
legal argument, WSTA's pre-enforcement claim does not present a constitutionally ripe
justiciable controversy since there is no imminent threat that WSTA or its members will
be prosecuted, or held liable, under the challenged provisions. See IBT MTD at 13-14;
IBT Reply at 6-7; CA MTD at 14-16; CA Reply at 8-10. WSTA responds that its claim
is ripe (i) because "liability has likely already attached" such that a misclassified worker
"could bring a wage/misclassification claim against a WSTA member at any time," (ii)
because WSTA members need to "know[] whether they need to dramatically change their
business models in order to insulate themselves" from "potential liability," and (iii) because
there is an actual conflict between state and federal law. See Opp. at 37-41 .

       "[T]he threatened enforcement of a law creates an Article III injury" only when the
party asserting the claim "alleges an intention to engage in" some proscribed "course of
conduct" and "there exists a credible threat of prosecution thereunder." Susan B. Anthony
List v. Driehaus, 573 U.S. 149, 159 (2014) (quoting Babbitt v. Farm Workers, 442 U.S.
289, 298 (1979)). "In evaluating the genuineness of a claimed threat of prosecution,"
courts in the Ninth Circuit consider (1) "whether the plaintiffs have articulated a ' concrete
plan' to violate the law in question," (2) "whether the prosecuting authorities have
communicated a specific warning or threat to initiate proceedings," and (3) "the history of
past prosecution" under the challenged law. Thomas, 220 F.3d at 1139. The party invoking
jurisdiction bears the burden to establish all three elements in order to allege an actual case
or controversy that survives a motion to dismiss. See Sacks v. Office of Foreign Assets
Control, 466 F.3d 764, 773 (9th Cir. 2006) (dismissing claim on these grounds even though
two out of three elements of the Thomas test were satisfied) .

      WSTA' s allegations do not satisfy the second element in Thomas because WSTA
has not alleged any "specific warning or threat" that the State, or anyone else, has sought

CV-549 (01/ 18)                      CIVIL~flNUTES -GENERAL                            Page 9 ofl4
 Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 10 of 14 Page ID #:268

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES - GENERAL        '0'
   Case No.       5:19-CV-02447-CAS (KKx)         Date May 18, 2020
   Title          WESTERN STATES TRUCKING ASS'N v. BECERRA, ET AL.

or is seeking to hold its members liable under the challenged provisions. See Thomas, 220
F.3d at 1139. The State has effectively disavowed any intent to prosecute WSTA members
for violating the challenged provisions by misclassifying employees as independent
contractors because the State does not construe those provisions to require WSTA members
to reclassify their workers in the first place. See State MTD at 12 (expressing the State's
regulatory understanding, not limited to a litigation position, that the challenged provisions
only govern "the relationship between the licensed contractor and its subcontractor," not
the relationship between a construction trucking company and any worker or workers it
subcontracts with). 3 And WSTA does not allege that any trucking company has threatened
to invoke the challenged provisions to obligate WSTA members to re-classify them as
employees rather than independent contractors. 4


          3
         The State confirmed this position at the hearing on these motions, but made clear
that it does not disavow enforcing other requirements of AB 5 against WSTA members, or
disavow enforcing the challenged provisions against WSTA members in accordance with
the State's construction of those provisions.

       At oral argument, WSTA requested a finding that the State is judicially estopped
from bringing future enforcement actions against WSTA members based on its
representation that the State does not intend to enforce the challenged provisions in the
manner that WSTA construes them in this action. The Court declines to make a finding as
to estoppel at this juncture.
          4
       In its opposition, WSTA points to contentions in IBT's motion to dismiss that more
than more than 1,150 trucking service workers have filed misclassification suits against
WSTA members since 2010. See Opp. at 37 (citing IBT MTD at 12). But even if the
Court were to construe or take notice of material in IBT's brief as part of WSTA's
complaint, it would not help because WSTA does not allege that any of these prior claims
arose under the challenged provisions, nor-since the challenged provisions were just
enacted-is it likely that any of those claims could have so arisen.

       At the hearing on these motions, WSTA contended for the first time that some
trucking companies have also come forward and specifically threatened to invoke the
challenged provisions-and not other portions of AB 5-to obligate WSTA members to
re-classify them as employees rather than independent contractors. These representations
at oral argument, however, are not pleadings. See, e.g., Nat. Alternatives Int'l, Inc. v.
CV-549 (01/ 18)                     CIVIL~flNUTES-GENERAL                            Page 10 ofl4
 Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 11 of 14 Page ID #:269

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES - GENERAL         '0'
   Case No.       5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title          WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

       These facts and allegations demonstrate the opposite of an actionable threat of
prosecution under the challenged provisions, and are insufficient to invoke this Court' s
jurisdiction. "[P]laintiffs [do] not demonstrate the necessary injury in fact where the
enforcing authority expressly interpret[ s] the challenged law as not applying to the
plaintiffs' activities." Lopez v. Candaele, 630 F.3d 775, 788 (9th Cir. 2010) (citing cases
and applying Thomas standard); see, e.g., Loyd' s Aviation. Inc. v. Ctr. for Envtl. Health,
No. 11-CV-01078 AWI, 2011 WL 4971866, at *3 (E.D. Cal. Oct. 19, 2011) (concluding
that there was no justiciable case or controversy in a pre-enforcement action where "State
Defendants have been unequivocal that there is no intention to bring any suit under [the
subject law] against Plaintiffs"); Trustees of Operating Engineers Pension Tr. v. Smith-
Emery Co., No. 19-CV-04058-CAS (AFMx), 2019 WL 5595047, at *18 (C.D. Cal. Oct.
28, 2019) (finding no threat of prosecution under Thomas where "the State Agencies
evince[ d] no intent to initiate enforcement proceedings against" the claimant).

       Nor is this a case like Stormans, Inc. v. Selecky, 586 F.3d 1109 (9th Cir. 2009),
where, even absent an actual threat of enforcement, plaintiffs present a ripe claim for relief
because they have already been subject to adverse consequences based on the anticipation
of enforcement. Stormans involved a challenge to rules promulgated by the Washington
State Pharmacy Board that required pharmacists to fill prescriptions for birth control drugs.
The court found a justiciable controversy, even though the Pharmacy Board had not
threatened any action against two of the pharmacist plaintiffs, because those two plaintiffs
had already been threatened by employers who anticipated adverse enforcement action. Id.
at 1124 (holding that plaintiffMesler' s claim was ripe because her "employer has informed
her that it will not be able to accommodate her refusal to dispense Plan B," and holding
that plaintiffThelen' s claim was ripe because "[h]er employer told her 'it would not work
for [her] to remain employed there"'). Here, there is no comparable allegation that any
WSTA member has been threatened with adverse action, of any kind, by anyone, under the
challenged provisions.

     Accordingly, even crediting WSTA's contention on the first Thomas element-by
assuming the correctness of its statutory interpretation-that its members' intentions to


Allmax Nutrition, Inc., No. 16-CV-01764-H-AGS, 2017 WL 11421527, at *5 n.3 (S.D.
Cal. Aug. 28, 2017) ("[A]n argument presented in an opposition to a Rule 12 motion is not
an allegation in a complaint."). Unless and until alleged, they cannot provide the basis for
a justiciable controversy.

CV-549 (01/ 18)                     CIVIL~flNUTES-GENERAL                            Page 11 ofl4
 Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 12 of 14 Page ID #:270

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES - GENERAL         '0'
   Case No.       5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title          WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

continue current operations amount to a plan to "violate" the challenged provisions, and
even setting aside the third Thomas element because this element "has little weight" where,
as here, the challenged provisions are "relatively new," Wolfson v. Brammer, 616 15 F.3d
1045, 1060 (9th Cir. 2010), because WSTA does not allege a "credible threat of
prosecution" under the challenged provisions, and because the State has effectively
foreswom any intent to prosecute WSTA or its members under those provisions, the
threatened injuries WSTA asserts do not generate a justiciable controversy. See Thomas,
220 F.3d at 1140 (holding that plaintiffs' claim was not ripe since "[t]he threat of
enforcement based on a future violation-which may never occur-is beyond
speculation").

          None of WSTA's three counterarguments change this conclusion.

       First, the allegation that WSTA members are already subject to liability and "could"
become defendants in a misclassification suit at most alleges "the mere existence of a
proscriptive statute" and "a generalized threat of prosecution," "neither" of which are
sufficient to establish a ripe controversy. Thomas, 220 F.3d at 1139.

       Second, the allegation that WSTA members have an urgent need to understand their
potential liability under the challenged provisions is also inadequate since "bare
uncertainty" about one's potential exposure to a regulation-"absent any concrete
application that threatens imminent harm to their interests"- "cannot support" the
existence of a ripe controversy. Habeas Corpus Res. Ctr. v. U.S. Dep't of Justice, 816 F.3d
1241, 1250 (9th Cir. 2016) (citations and internal marks omitted).

      And third, the allegation that the challenged state provisions are incongruous with
federal law does not make WSTA' s preemption claim ripe by itself. WSTA cites no
authority that supports this sweeping and plainly erroneous proposition, which, if it were
correct, would effectively eliminate constitutional ripeness requirements for any
preemption claim, an outcome at odds with established Supreme Court precedent. See,
~ ' Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev. Comm'n, 461 U.S .
190, 203 (1983) (holding that a Federal Atomic Energy Act preemption challenge to a
California state statutory provision was not ripe for adjudication, even though plaintiff
alleged a conflict).

      The cases WSTA does cite in support of this third argument stand only for the limited
proposition, not met here, that a preemption action is ripe either where the federal

CV-549 (01/ 18)                     CIVIL~flNUTES -GENERAL                         Page 12 ofl4
 Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 13 of 14 Page ID #:271

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL         '0'
   Case No.        5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title           WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

government has taken action to discredit or invalidate the challenged state law, or where
some action arising from the conflicting provisions is "certainly impending." See
Conference of Fed. Sav. and Loan Ass'ns v. Stein, 604 F.2d 1256, 1259 (9th Cir. 1979)
(cited in Opp. at 40) (holding that a preemption action by federal savings and loan
associations challenging a state lending regulation presented a justiciable controversy, but
only because the relevant federal regulator provided plaintiffs "with an opinion that the
state act did not apply to federal savings and loan associations"); First Fed. Sav. and Loan
Ass'n of Boston v. Greenwald, 591 F.2d 417, 423 (1st Cir. 1979) (cited in Opp. at 40)
(same); N.L.R.B. v. North Dakota, 504 F. Supp. 2d 750, 754 (D.N.D. 2007) (cited in Opp.
at 41) (holding that a preemption action by the National Labor Relations Board to protect
its jurisdiction from a conflicting state statute presented a justiciable controversy since the
agency had affirmatively taken a position in conflict with the state); Employers Ass'n, Inc.
v. United Steelworkers of Am., 32 F.3d 1297, 1299-1300 (8th Cir. 1994) (cited in Opp. at
41) (federal preemption challenge to state labor law prohibiting employers from hiring
permanent replacements for striking workers presented a justiciable controversy "even
without any enforcement action" only because it was all but certain that the defendant
union "would ... avail itself of the state law' s protections"). In contrast with these cases,
WSTA does not allege facts indicating that any federal regulator has taken any action to
discredit or invalidate the challenged provisions, or demonstrating that any subcontracted
worker will certainly "avail itself' of the challenged provisions to reclassify its
employment status at some point.

      The Court cannot exercise jurisdiction over this action consistent with the limits
proscribed by Article III in these circumstances. The motions to dismiss for lack of subject
matter jurisdiction pursuant to Rule 12(b)( 1) are hereby granted.

          C.      Failure To State A Claim

      The State and the IBT also contend that, even if WSTA had presented a justiciable
controversy, its complaint fails to state a claim for relief because the FAAAA does not
preempt the challenged provisions of the California Labor Code. But without jurisdiction,
the Court cannot reach the merits of WSTA's preemption claim. See Herman Family
Revocable Tr. v. Teddy Bear, 254 F.3d 802, 803 (9th Cir. 2001). The motions to dismiss
on these grounds are, accordingly, moot.




CV-549 (01/ 18)                       CIVIL~flNUTES-GENERAL                           Page 13 ofl4
 Case 5:19-cv-02447-CAS-KK Document 33 Filed 05/18/20 Page 14 of 14 Page ID #:272

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES - GENERAL         '0'
   Case No.       5:19-CV-02447-CAS (KKx)          Date May 18, 2020
   Title          WESTERN STATES TRUCKING ASS 'N v. BECERRA, ET AL.

IV.       CONCLUSION

      In accordance with the foregoing, the Court GRANTS the motions to dismiss
pursuant to Rule 12(b)(l). The motions to dismiss pursuant to Rule 12(b)(6) are DENIED
AS MOOT.

       The effective date of this order is hereby STAYED for 30 days, during which time
the action will remain pending and WSTA shall be permitted to file a first amended
complaint as of right pursuant to Federal Rules of Civil Procedure 15 and 21. If at the end
of 30 days no amended pleading is filed that supersedes the complaint addressed in this
order, this order shall become final and the action will be dismissed.

          IT IS SO ORDERED.

                                                                      00           20
                                               Initials of Preparer        CMJ




CV-549 (01/ 18)                    CIVIL~flNUTES-GENERAL                           Page 14 ofl4
